Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-27-1998

Harris v. City of Philadelphia
Precedential or Non-Precedential:

Docket 97-1144




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Harris v. City of Philadelphia" (1998). 1998 Decisions. Paper 35.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/35


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed February 27, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 97-1144

MARTIN HARRIS; JESSE KITHCART; DENNIS CARTER;
MORRIS DAYS; EVELYN LINGHAM; ESDRAS FOWLER;
MICHAEL GRAVES

v.

THE CITY OF PHILADELPHIA; REV. ALBERT F.
CAMPBELL; ROSITA SAEZ-ACHILLA; M. MARK MENDEL;
HON. PAUL M. CHALFIN; and MAMIE FAINES, each in
his or her official capacity as a member of the Board of
Trustees of the Philadelphia Prison System; FRANK HALL,
in his official capacity as Commissioner of the
Philadelphia Prison; EARL HATCHER, in his official
capacity as Warden of Holmesburg Prison; WILHELMINA
SPEACH, in her official capacity as Warden of the
Detention Center; THOMAS A. SHIELDS, in his official
capacity as Warden of the House of Corrections; JOSEPH
CERTAINE, in his official capacity as Managing Director of
the City of Philadelphia; and HON. EDWARD G.
RENDELL, in his official capacity as Mayor of the
City of Philadelphia

       The City of Philadelphia, Rev. Albert P. Campbell,
       Rosita Saez-Achilla, M. Mark Mendel, Hon. Paul M.
       Chalfin, Mamie Faines, each in his or her official
       capacity as a member of the Board of Trustees of
       the Philadelphia Prison System, Frank Hall, in his
       official capacity as Commissioner of the
       Philadelphia Prisons, Earl Hatcher, in his official
       capacity as Warden of Holmesburg Prison,
       Wilhelminia Speach, in her official capacity as
       Warden of the Detention Center, Thomas A.
       Shields, in his official capacity as Warden of the
       House of Corrections, Joseph Certaine, in his
       official capacity as Managing Director of the City
       of Philadelphia, and Hon. Edward G. Rendell,
       in his official capacity as Mayor of the City
       of Philadelphia,

       Appellants

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. No. 82-cv-01847)

Argued January 30, 1998

BEFORE: MANSMANN, COWEN and ALITO, Circuit Judges

(Filed February 27, 1998)

       David J. Wolfsohn, Esq. (Argued)
       Hangley, Aronchick, Segal & Pudlin
       One Logan Square
       12th Floor
       Philadelphia, PA 19103

        Counsel for Appellants

       David Richman, Esq. (Argued)
       Pepper, Hamilton & Scheetz
       18th & Arch Streets
       3000 Two Logan Square
       Philadelphia, PA 19103-2799

        Counsel for Appellees

OPINION OF THE COURT

COWEN, Circuit Judge.

This appeal concerns whether the district court
appropriately construed the terms of a consent decree
entered into by the City of Philadelphia and various related

                                 2
officials (collectively, the "City") and the plaintiff-appellee
class (the "Plaintiffs") consisting of all present and future
inmates in the Philadelphia Prison System. The decree
resolved the Plaintiffs' civil rights action alleging
unconstitutional overcrowding in the prison system. The
City agreed, inter alia, to develop a management
information services (MIS) plan for tracking the inmate
population and to fulfill specified aspects of the plan by
certain deadlines. Subsequently, on January 6, 1997, the
district court issued an amended order (the "Amended
Order") requiring the City to undertake and achieve certain
performance goals relating to the MIS plan by various
deadlines or face the imposition of fines. The City contends
that the parties never agreed to these additional terms and
that the Amended Order modifies and expands the decree
beyond what the parties agreed to in the consent decree.
We agree with the City and will vacate the Amended Order.

I.

A group of inmates filed a class action suit in 1982
pursuant to 42 U.S.C. SS 1983 and 1988 claiming violations
of the First, Eighth, Ninth, and Fourteenth Amendments
because of alleged overcrowding at Holmesburg Prison. An
amended complaint filed in 1983 asserted claims pursuant
to 42 U.S.C. S 1983 for alleged constitutional deprivation
under the Eighth and Fourteenth Amendments. The
plaintiff class later grew to include all present and future
inmates in the Philadelphia Prison System, and the suit
expanded to encompass the entire prison system. In 1986,
after extensive negotiation, the City and the Plaintiffs
entered into a settlement in which the Plaintiffs
relinquished their claims for damages in return for various
undertakings by the City. For example, the agreement
required the City to construct a 440-bed detention facility
in downtown Philadelphia by December 31, 1990, and to
release inmates according to certain procedures if the
inmate population exceeded a maximum allowable figure.
The district court approved the settlement and entered a
consent order on December 30, 1986 (the "1986 Consent
Decree").

                               3
By 1989, it became evident that the 440-bed facility
would not be available by the agreed upon date. In
response, the City and the Plaintiffs negotiated an
agreement designed to alleviate overcrowding in the interim
but did not secure the district court's approval of this
agreement. Consequently, the Plaintiffs filed a motion in
February of 1990 to vacate the 1986 Consent Decree and
reinstate their amended complaint. The City opposed the
motion. In August of 1990, the Plaintiffs moved for
emergency relief from the continued overcrowding, and, in
its response, the City expressed approval of the relief
requested. Further negotiation led the parties to enter into
a new and more detailed agreement in 1991 culminating in
another consent order (the "1991 Consent Decree"). Among
other items, the 1991 Consent Decree requires the City to
engage in a Prison Planning Process addressing the
physical plant of the prison system as well as its operation.
This process entails development of population projections,
a population management plan, physical and operational
standards, a capital projects management plan, an
operational management plan, and a management
information services plan.

This appeal chiefly concerns the MIS plan. The relevant
section of the 1991 Consent Decree provides:

        F. Management Information Services Plan. The
       defendants shall develop a plan to provide management
       information systems (both manual and electronic as
       necessary) to support and perform all actions called for
       in paragraphs "A" through "E," above. To this end, the
       defendants shall develop a strategic systems plan that
       identifies what information is needed and how it will be
       managed to support and perform the requirements of
       this Agreement.

        The defendants shall achieve compliance with
       paragraphs "A" through "F " by performing the
       activities set forth on the attached Exhibit "A",
       consisting of three (3) numbered pages and seven (7)
       unnumbered pages, by each of the dates specified
       therein. Exhibit "A" is incorporated herein by reference
       as part of this Appendix and also as a part of the
       agreement of the parties.
4
Ohio App. at 262. Exhibit "A" lists the following activities
pertinent to the MIS plan and their corresponding
deadlines:

       F   Management Information Services Plan

       F1 Develop a MIS to support all activities

       Write scope of services for MIS development
       contract
       Establish Criminal Justice Management
       Information System Manager
       Establish Criminal Justice System Information
       Board
       Hire MIS Consultant
       Develop Board Policies
       Develop Data System Definitions
       Identify Application and Equipment Needs
       Identify and Implement Short-term Needs
       Draft Criminal Justice MIS Plan
       Develop Implementation Schedule

App. at 272.

During a status conference concerning the MIS plan on
November 6, 1996, the district court proposed entry of an
order imposing deadlines for the implementation of the MIS
plan and requiring various other performances by the City
under penalty of fines. The City objected to such an order.
At another conference on November 20, 1996, the district
court again suggested the appropriateness of such an
order, and the City again objected. Despite the objection,
the district court sua sponte entered the Amended Order on
January 6, 1997.1 It requires the City to (i) meet deadlines
for implementation of the MIS plan under penalty offines,
(ii) complete a "clean-up" of the computer database used to
track inmates by a certain date, (iii) conduct monthly
audits of the database, and (iv) pay fines for errors in the
database that exceed an error rate of five percent. This
appeal followed.
_________________________________________________________________

1. The Amended Order superseded the district court's order of December
6, 1996, but contained substantially the same terms.

                                5
II.

The district court exercised jurisdiction pursuant to 28
U.S.C. S 1331. We have appellate jurisdiction pursuant to
28 U.S.C. S 1291. The Amended Order is final and
immediately appealable because, as discussed herein, it
modified the 1991 Consent Decree thereby establishing the
parties' rights and obligations. See United States v.
Wheeling-Pittsburgh Steel Corp., 818 F.2d 1077, 1082 (3d
Cir. 1987). Since consent decrees have the attributes of
contracts voluntarily undertaken, we exercise plenary
review over a district court's construction of a consent
decree. See Fox v. United States Dep't of Hous. & Urban
Dev., 680 F.2d 315, 319 (3d Cir. 1982).

III.

We discern the scope of a consent decree by examining
the language within its four corners. See United States v.
Armour & Co., 402 U.S. 673, 681-82, 91 S. Ct. 1752, 1757
(1971). In so doing, we must not strain the decree's precise
terms or impose other terms in an attempt to reconcile the
decree with our own conception of its purpose. See id. A
consent decree is the product of negotiation between the
parties and embodies a compromise struck among various
factors, including the parties' competing goals and the time,
expense, and risk of litigation. See id. "[T]he decree itself
cannot be said to have a purpose; rather the parties have
purposes, generally opposed to each other, and the
resultant decree embodies as much of those opposing
purposes as the respective parties have the bargaining
power and skill to achieve." Id. (footnote omitted). By
consenting to a decree, a defendant waives the right under
the Due Process Clause to litigate the issues raised by the
plaintiff 's complaint. See id. at 682, 91 S. Ct. at 1757. A
court should not later modify the decree by interposing
terms not agreed to by the parties or not included in the
language of the decree. See United States v. Atlantic Ref.
Co., 360 U.S. 19, 23, 79 S. Ct. 944, 946 (1959); Hughes v.
United States, 342 U.S. 353, 357, 72 S. Ct. 306, 308
(1952).

                               6
A.

The district court's Amended Order is an attempt to
effectuate its conception of the purpose of the 1991
Consent Decree. The district court did not fully articulate
its conception of that purpose. Nevertheless, it is manifest
from the Amended Order that the district court concluded
that the City should not only develop the MIS plan and
certain components thereof but also implement the MIS
plan to a satisfactory degree of operation by a certain date
subject to fines. While laudable from an efficiency or social
policy perspective, the Amended Order runs afoul of the
well-settled law on construing consent decrees.

As the language of the decree reveals, the additional
requirements imposed in the Amended Order cannot be
found anywhere within the four corners of the 1991
Consent Decree. In that consent decree, the City agreed to
"develop a plan to provide management information
systems (both manual and electronic as necessary) to
support and perform all actions called for" in other plans in
the Prison Planning Process. App. at 262. Moreover, the
City agreed to "develop a strategic systems plan that
identifies what information is needed and how it will be
managed to support and perform the requirements of this
Agreement." Id. It also agreed to perform "the activities set
forth on the attached Exhibit `A'[.]" Id.

Nothing in this language or the activities listed in Exhibit
"A" indicates an agreement by the parties that the City will
comply with the requirements eventually imposed in the
Amended Order. For example, one of the activities listed in
Exhibit "A" is to "Develop [an] Implementation Schedule" for
the MIS plan. App. at 272. However unfortunate an
outcome, agreeing to develop an implementation schedule
for the MIS plan or a "strategic systems plan" is not the
same as agreeing to implement the schedule or the plan.
The City never agreed to implement the MIS plan by a
certain date under penalty of fines. Nor did the City agree
to submit to monthly audits, to "clean-up" its database
once developed, or to achieve a certain level of accuracy in
its database on an ongoing basis. Indeed, the Amended
Order appears to subject the City's data entry employees to
perpetual oversight by the district court -- a situation not

                               7
contemplated by the parties in the agreement. We can
appreciate the district court's frustration with the delays in
implementing the MIS plan and in bringing these matters to
a close, but we must conclude that the 1991 Consent
Decree does not provide the authority for the district court
to proceed in this manner.

B.

In support of the Amended Order, the Plaintiffs
emphasize that the 1991 Consent Decree "provides for
sanctions should the City fail to implement the mandated
plans." Appellee's Br. at 6. However, it is more accurate to
state that the decree allows for fines should the City fail to
comply with certain plan milestones. Paragraph 27 of the
decree states, "Defendants shall be subject to a penalty of
$500.00 per day for each day of delay in complying with or
fulfilling a plan milestone . . . ." App. at 250. The City only
agreed to pay fines for its failure to submit certain aspects
of the MIS plan, and the milestones referenced in
Paragraph 27 do not include the requirements imposed in
the Amended Order. The Plaintiffs also argue that
Paragraph 23 of the decree authorizes the district court to
impose deadlines, backed by fines, for implementation of
the MIS plan. Paragraph 23 states, "Once a plan is
approved by the Court, defendants shall carry it out,
subject to the penalties set forth in Paragraph 27." App. at
248. Nothing in this language, however, evidences an
agreement by the City to implement the MIS plan, as
opposed to complying with specified plan milestones, by a
certain date subject to fines. In sum, paragraphs 27 and 23
do not demonstrate any agreement by the City to
implement the MIS plan by a certain deadline under
penalty of fines.

Plaintiffs also argue that the district court's Trust
Indenture powers provide the requisite authority to issue
the Amended Order. The Trust Indenture empowers the
district court to approve contracts funded by certain bond
money. The relevant language provides that "all contracts
for the construction of the Detention Facility and the
Criminal Justice Center . . . must be approved by the U.S.
District Court for the Eastern District of Pennsylvania prior

                               8
to their award." App. at 309-10. To be sure, the City
contracted with a third party to create the database and
supply the necessary hardware to effectuate the MIS plan.
Nevertheless, the power to approve this and other contracts
does not include the power to impose certain deadlines,
require audits, set error rate requirements, or impose fines
related to the MIS plan. We conclude that the Trust
Indenture does not authorize the district court to impose
the requirements and fines set forth in the Amended Order.

Finally, the Plaintiffs attempt to construe the Amended
Order as an exercise of the district court's power to fashion
sanctions pursuant to Paragraph 30 of the decree. That
provision states, "Nothing herein is intended to restrict the
Court's authority to issue contempt citations or its power
under the All Writs Act." App. at 251. Paragraphs 24
through 26 provide for a procedure whereby a Special
Master will monitor and report on the City's compliance
with the consent decree. The parties may request a hearing
before the Special Master and subsequently the district
court to resolve issues that remain in dispute. There is
nothing in the record to indicate that this procedure was
followed in this case. There has been no finding by anyone
of a lack of substantial compliance by the City, and the
district court has not conducted any contempt hearing. To
the extent that the Amended Order foreshadowed or
signaled the sanctions that the district court would impose
if the City was found not to be in substantial compliance,
it placed the cart before the horse. We conclude that the
Amended Order cannot be justified as remedying a lack of
compliance or as an exercise of the district court's
contempt powers.

IV.

The district court's Amended Order of January 6, 1997,
modified the parties' agreement as embodied in the 1991
Consent Decree and imposed terms not agreed to by the
parties. We will vacate the Amended Order and remand for
further administration of the consent decree consistent with
this opinion.

Each party to bear its own costs.

                               9
A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               10